Citation Nr: 0634855	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 3, 
1942, to September 16, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 and a May 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

In April 2002 the veteran appeared at the New Orleans RO and 
testified by videoconference before the undersigned Veterans 
Law Judge.

In November 2002, the Board undertook development of the 
case.  However, in July 2003 the Board abandoned its efforts 
and remanded the matter to the RO for further development 
pursuant to the holding in Disabled Am. Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The veteran is currently diagnosed with an anxiety 
disorder and an obsessive-compulsive personality disorder.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's anxiety disorder preexisted his brief period of 
service and was not aggravated by such service.

3.  A personality disorder is not a disability for which VA 
compensation is payable.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, currently diagnosed 
as an anxiety disorder, was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A personality disorder is not a disease or injury for 
which compensation benefits may be paid.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1131; 
38 C.F.R. §§ 3.303, 3.304.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


FACTS.  Service medical records (SMRs) contain the following 
entries:

September 3, 1942	PHYSICAL EXAMINATION.  
	Nervous System (Any evidence of 
disease, mental defects, etc., 
reflexes):  "Normal."

September 12, 1942	MEDICAL HISTORY.  
 	[The veteran] appeared before the 
Psychiatric Unit and was referred to 
the Aptitude Board for disposition 
because of PSYCHONEUROSIS: 
HYPOCHONDRIASIS.

September 12, 1942	REPORT OF APTITUDE BOARD:
		Reason for Referral:  "Nervousness" 
(Initial Examination).
		Personal History:  [The veteran] has 
been "nervous" for several years.  He 
took a course in "mind psychology" 
which did not help him.  There are 
many things which affect his health.  
He quit work two weeks before 
enlisting in order to be rested up.
		Psychiatrist's Report:  [The veteran] 
is an introspective individual who is 
[sic] preoccupied with his health.  In 
fact[,] everything centers about his 
physical well being.  He is excitable 
and unstable.
		Board's Impression:  PSYCHONEUROSIS, 
HYPOCHONDRIASIS.
		Board's Conclusions and 
Recommendations:  His condition 
existed prior to enlistment, and has 
not been aggravated by service.  It is 
recommended that he be honorably 
discharged by reason of, "Inaptitude 
for the Service."  

September 14, 1942	MEDICAL HISTORY.  
 		[The veteran] appeared before the 
Aptitude Board a Special Order 
Discharge was recommended.

September 16, 1942	MEDICAL HISTORY.  
		Examined this date and found 
physically qualified for release from 
active duty in the USNR, in accordance 
with an approved Special Order 
Discharge.
		Defects Noted:  PSYCHONEUROSIS, 
HYPOCHONDRIASIS.

September 16, 1942	PHYSICAL EXAMINATION.  
		Termination by reasons of:  Special 
Order Discharge.
		All physical defects, however slight:  
PSYCHONEUROSIS, HYPOCHONDRIASIS.

September 16, 1942		REPORT OF PHYSICAL EXAMINATION.  
Nervous system (Organic or functional 
disorders):  "Normal"
.		Abnormal psyche (neurasthenia, 
psychasthenia, depression, 
irritability, worries).  "Psycho 
Neurosis, Hypochondriasis"
		Remarks on abnormalities not otherwise 
noted or sufficiently described above:  
"Patient states that the below named 
defects existed prior to enlistment 
and recall to active duty.
		Summary of defects:  "Psychoneurosis, 
Hypochondriasis"
		"I certify that I have been examined 
physically this date and acknowledge 
defects as noted on this report." /s/ 
veteran.

During the April 2002 Board hearing the veteran testified 
that his first post-service psychiatric treatment for his 
psychiatric disorder did not occur until 1948; six years 
after his discharge.  He testified that he was hospitalized 
for about six weeks at a VA hospital that is no longer in 
existence.

Medical records from various private treating physicians 
(including Doctors Tran, Houser, and Seicschnaydre) dating 
from 1998 confirm that the veteran has a history of treatment 
for anxiety.

In July 2005 the veteran underwent a VA examination, which 
included review of the claims file.  During the examination 
the veteran reported that he had "always been a worrier."  
He added that his "mother sent him to a psychiatrist in 1937 
for some reason," and that he was diagnosed and treated.  He 
also reported that while in-service "the men" discovered 
his anxiety and teased him.  According to the examiner,

It is very likely that this patient has 
a genetic proclivity toward anxiety.  
Today he states that "I've always been 
a worrier".  The SMR is clear that he 
has a pre-existing neurosis (anxiety).  
The history of a visit to a 
psychiatrist lends even more weight to 
the notion of a pre-existing illness.  
The history of the men detecting his 
anxiety and using his fear for their 
entertainment is very much in favor of 
a pre-existing disorder.  There is no 
data to suggest that an illness such as 
this arose on the spot.  To the 
contrary, the natural history of this 
illness would include his being a 
worrier and a tense person from a young 
age if not all his life . . ..

The personality is of the obsessive-
compulsive type.  This is life-long, 
and it contributes to the obsessive 
worry and fear of something bad 
happening.  This history fits well with 
a pre-existing illness given what is 
known about these personalities.  It is 
a disorder because the maladaptive 
behaviors cause him distress.

In summary, the anxiety pre-existed the 
military service as did the personality 
disorder.  The ultra short service time 
was uncomfortable when the men teased 
him, but there is no evidence that it 
altered the natural course of the 
illness over time.  He was diagnosed 
and released early.  He returned to his 
usual occupation and functioned well.  
The symptoms appeared then as they do 
now only when he or someone else 
alludes to or predicts a bad event.  
There has been no lasting effect on the 
illness.

Diagnoses were as follows:

AXIS I:	Anxiety Disorder, not 
otherwise specified
AXIS II:	Obsessive-Compulsive 
Personality Disorder
AXIS III:	HTN (hypertension), CAD 
(coronary artery disease) 
with stent placement
AXIS IV:	none
AXIS V:	GLOBAL ASSESSMENT OF 
FUNCTIONING (GAF) score:  69


Analysis.  As advised by the July 2005 VA examiner, the 
veteran has an Axis II obsessive-compulsive personality 
disorder.  Review of the Diagnostic and Statistical Manual of 
Mental Disorders reveals that obsessive-compulsive 
personality disorder is classified as under "Personality 
Disorders."  AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994)(DSM IV).  
However, as noted before, a personality disorder is not a 
disease or injury within the meaning of 38 C.F.R. 
§§ 3.303(c).  See also 38 C.F.R. §  4.9, 4.127.  Thus, as a 
matter of law, service connection cannot be granted for an 
obsessive-compulsive personality disorder.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation 
of law is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).

Treatment evidence (which consists of medical records dating 
from 1998 from various private treating physicians) supports 
the VA examiner's diagnosis of an Axis I anxiety disorder.  
The veteran argues that entry examination findings of a 
normal nervous system demonstrate that he acquired his 
disorder in service.  No psychiatric abnormality was noted 
when the veteran was examined for service on September 3, 
1942.  Accordingly, he is entitled to the presumption of 
soundness upon entry.  However, the Board notes that within 
days of his entry examination he advised the Medical Board 
that he had been "nervous" for several years, and in 2005 
told the VA examiner that he had been a "worrier all his 
life."  SMRs and the VA examiner's report constitute clear 
and unmistakable evidence that this disorder preceded the 
veteran's entry into service.  The opinion of the mental 
health professionals who spoke with and examined the 
appellant on September 12, 1942, shortly after he began 
active service, concluded that his condition existed prior to 
enlistment.  The physicians who examined the veteran during 
service noted that the veteran was preoccupied with his 
physical health and well being, and had been "nervous for 
many years."  The Board notes that at the time of these 
findings the veteran had been in service less than two weeks.  
The conclusion of the service physicians is buttressed by VA 
examination findings.  According to the examiner, the veteran 
"has a genetic proclivity toward anxiety."  The examiner 
adds that "the natural history of this illness would include 
his being a worrier and a tense person from a young age if 
not all his life . . .."  This constitutes clear and 
unmistakable evidence that the veteran's anxiety disorder 
preexisted service.  That is not, however, the end of the 
analysis.  

VA must also show by clear and unmistakable evidence that the 
pre-existing anxiety disorder was not aggravated during 
service.  See VAOPGCPREC 3-03.  The claimant is not required 
to show that the disorder increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  

According to the veteran, he was "in good condition" when 
he volunteered for the Navy, working at a plant and enjoying 
life with different friends and everything.  He maintains 
that after he joined the Navy "everything just fell apart."  
However, the evidence, including the veteran's 2002 Board 
hearing testimony, indicates that  the veteran "returned to 
his usual occupation and functioned well."  In fact, the 
2005 examiner advises that the veteran's symptoms "appeared 
then as they do now . . ." and adds that "there has been no 
lasting effect on the illness."  As noted above, the opinion 
of the mental health professionals who spoke with and 
examined the appellant in September 1942, shortly after he 
began active service, concluded that his condition existed 
prior to enlistment and was not aggravated by service.  This 
opinion is entitled to great probative weight and constitutes 
clear and unmistakable evidence that the anxiety disorder was 
not aggravated by the veteran's very brief period of active 
service.  This conclusion is buttressed by the veteran's 
testimony noted above and the opinion of the VA examiner in 
2005.  Accordingly, the Board finds that there is clear and 
unmistakable evidence that the veteran's pre-existing 
psychiatric disorder was not aggravated by military service 
beyond the natural progression of the disease.  Accordingly, 
a grant of service connection for an acquired psychiatric 
disorder is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in April 2004, June 2004, September 2004, and November 
2004 essentially satisfied the duty to notify provisions.  
SMRs have been obtained and made a part of the file.  
Treatment records were also obtained and made a part of the 
record.  The veteran has also been accorded an examination 
for disability evaluation purposes, and there is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as an anxiety disorder, is denied.

Service connection for a personality disorder, currently 
diagnosed as obsessive-compulsive personality disorder, is 
denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


